Applying For Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. D, No. 294,268; to the Court of Appeal, Third Circuit, No. KW 15-00863
It Writ granted. The District Court erred in finding that the nonpayment of restitution is matter solely within the purview of the Louisiana Board of Pardons and Parole. The application is granted to vacate the district court’s ruling and remand for reconsideration in accordance with La. C.CrJP. art. 886.
GENOVESE, J., recused.